                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             NO. 7:19-CV-255-H


TIFFANY M. DEAVER,

      Plaintiff,


      V.
                                                                   ORDER
WOODBURY WELLNESS CENTER,
KYNA ROSE, JUDITH BULLARD,
AMANDA MILLS, and DONNA
SAWYER,

      Defendants.



      This     matter     is·    before   the    court    for      frivolity     review.

United States Magistrate Judge Kimq.erl._y A.               Swank filed an Order

and    Memorandum         and     Recommendation         ("M&R")      ordering        that

plaintiff's motion to proceed in forma pauperis be granted and

recommending       that    the     complaint     be    dismissed      in   part.        No

objections      have    been     filed,   and    the     time   for    doing     so    has

expired.


      A full and careful review of the M&R and other documents of

record      convinces     the     court   that    the     recommendation       of      the

magistrate judge is, in all respects,                 in accordance with the law

and should be approved.




           Case 7:19-cv-00255-H Document 10 Filed 11/10/20 Page 1 of 2
        Accordingly,   the    court   adopts the recommendation of the

magistrate judge as its own and for the reasons stated therein,

plaintiff is allowed to proceed on her T              le VII and ADA claims

against defendant Woodbury Wellness Center; plaintiff is allowed

to proceed on her REDA claims against each of the defendants;

and plaintiff's Title VII and ADA claims against defendant Kyna

Rose,     Judith   Bullard,    Amanda       Mills,   and   Donna    Sawyer    are

dismissed as frivolous or for failure to state a claim.




        This       day of November 2020.




                                                           Dis     ct Judge

At Greenville, NC
#26




                                        2

          Case 7:19-cv-00255-H Document 10 Filed 11/10/20 Page 2 of 2
